Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Preliminary Amendment
2.	A Preliminary Amendment to the specification and claims filed 01/03/2019 has been made of record.
Information Disclosure Statement Objection
3.  	The information Disclosure Statements (IDS) filed on 01/03/2019, 08/12/2020, and 05/04/2021 have been considered.  
Drawing Objections
4.	The drawings filed on 01/03/2019 are objected to because of the following informalities: The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference characters not mentioned in the description: Figure 2, item 261 is not defined in the specification. In addition, item 260 appears in two places (top right and bottom left) in figure 2. However, item 260 located at bottom left is agreeable (input/output) as disclosed in the specification, [0046]. 
Applicant is advised to submit new drawings and amend the specification for consistent with the drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

            Claim Objections

5.   	Claims 1, 4, 6, and 13-14 are objected to because of the following informalities:
Missing the “and” in Claim 1 at the end of line 12; in Claim 6 at the end of step C, and in Claim 13 at the end of line 8 and line 13.
The following should be corrected to avoid lacking antecedent basis:
In Claim 1, “the water distribution system” should be consistent with “the water distribution network” or should be “a water contribution system”.
In Claim 4, “one the maximum distance” should be “a maximum distance” and “the maximum pseudo-distance” should be “a maximum pseudo-distance”. 
In Claim 6, “the arcs” should be “arcs”. 
In Claims 1, 5-6, and 13, “the set of state variables” or “the state variables” should be consistent.
In Claims 13-14, “a method” should be “the method”.
Appropriate correction is required. 	
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claims 1 and 13, “and its output at the nodes” is indefinite. It is unclear as to whether “its” refers to hydraulic model or the network?
Further, the recitation “observations of a subset of state variables” lacks antecedent basic. It is unclear as to whether this limitation refers to the prior “acquire observations”?
The recitation in Claim 1 line 11, “observations of the subset” lacks antecedent basis. It is unclear as to whether or not it refers to the observation acquired in line 7? Similarly, “observations” in Claim 13 line 17, lacks antecedent basis. It is unclear as to whether or not it refers to “observations” in lines 14 and 15?
The recitation in Claims 1, 3-4, and 13, it is unclear as to whether “the network” refers to “the water distribution network” or “a network of nodes” in claim 1? 
The recitation in claims 5-6, “a break criterion” is indefinite. It is unclear as to whether it means “separate or discontinue values in different time window”? The specification does not explain this term.
The recitation in claims 6 (steps C and D), “the time reference” lack antecedent basis. It is unclear as to whether it refers to “successive time reference” in claim 1?   
Further, “residue values of the set of state variables” is indefinite. It is unclear as to whether the “residue values” is the same as recited in claim 5? 
The recitation in claim 7, “further comprising…going back to step B” is indefinite. It is unclear as to whether “going back to step B” in claim 7 is the same in claim 6. 
The recitation in Claim 12, “an estimate of a water loss coefficient for at least one area, an area comprising” is indefinite. It is unclear as to whether or not this “an area” refers to “the at least one area”?
Claims 13 recites a system and claim 14 recites a computer program product, both claims depend on Claim 1, however, the claims lack antecedent basis and indefinite. It is unclear as to whether these claim limitations refer to claim 1, for example: “a water distribution network”, “one or more water flow rates”, “a sub-network”, “a set of values of control variables”, “a subset of state”, “observations of a subset of state variables”, “observations having time references”, and “a hydraulic model”.
Dependent claims are rejected for the same reason as its respective parent claim.
Due to number of 35 USC 112 second paragraph rejection, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to eliminate the claim rejections.
Claim Rejections - 35 USC § 101 
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-14 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
	Specifically, representative Claim 1 recites: parameterizing a hydraulic model of the water distribution system with a set of values of control variables characterizing the network and its output at the nodes; using sensors on the water distribution network to acquire observations of a subset of state variables of the water distribution network at successive time references; determining the set of values of control variables which minimize differences between prediction and observations of the subset of state variables by applying an optimization procedure;  calculating, based on the determined set of values of control variables, said one or more water flow rates at boundaries of the sub-network, for a period of time.

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the “bold” above falls into the groupings of Mathematical Relationship/Calculations, such as “a hydraulic model”, and Mental Processes, such as “determining a set of values of control variables …between 
	Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1, “its output at the nodes; using sensors on the water distribution network to acquire observations of a subset of state variables of the water distribution network at successive time references”.	 
In above claim, the steps of using sensors to acquire observation is generic, routine, and conventional activities, using generic, conventional equipment “sensors”. Thus, the claim amounts insignificant extra-solution activities. The computing computer is a generic computer performs generic functions. The recitation of generic computer in the claim does not necessarily preclude that claim from reciting an abstract idea. 
Furthermore, the preamble: A method for estimating, for a water distribution network composed of a network of nodes, one or more water flow rates at boundaries of a sub-network of the water distribution network, said method comprising in Claim 1, where the additional element in the preamble is not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment of field of use. 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other

practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim, do not include additional elements that is sufficient to amount to significantly more than the judicial exception as addressed above. Thus, the claim is not patent eligible.
Dependent claims 2-14 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claim. Thus, the dependent claims are also ineligible.
10.	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 13 recites “A storage media”. However, the specification does not disclose “a storage media” as only a non-transitory memory media”, e.g. “the storage media” can be located outside the computing device, e.g. shared hard drive, flash memory (spec, [0043]). Thus, under the broadest interpretation “a storage media” can consider to include transitory medium such as signal carrier wave which is not statutory because it is not limited to statutory subject matter, see MPEP 2111.05 I.B.III, Ed. 8, Rev. 9, 2012. It is suggested the claim limitation include “non-transitory”, e.g. “A non-transitory storage media”).  
AIA  Statement - 35 USC § 102 & 103  
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any   
Claim Rejections - 35 USC § 103
12. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


13.	Claims 1-3, 5, and 9-14 are rejected under AIA  35 U.S.C. 103 as being obvious over Ba et al, hereinafter Ba (US 2014/0163916) in view of Miyata et al, hereinafter Miyata (SG 193083 – of record).
  As per Claim 1, Ba teaches a method for estimating, for a water distribution network composed of a network of nodes, one or more water flow rates at boundaries of a sub- network of the water distribution network, said method comprising: 
parameterizing a hydraulic model of the water distribution system with a set of values of control variables characterizing the network (e.g. uncertain hydraulic model parameters, see abstract lines 1-3, [0048], [0035], [0026]) and its output at the nodes [0015], [0019]); 
using sensors on the water distribution network to [0028] acquire observations of a subset of state variables of the water distribution network at successive time references (sensor data obtained related to time of day, [0030]-[0033]); 
determining the set of values of control variables which minimize differences between prediction and observations of the subset of state variables [0053] by applying 
Ba does not teach calculating, based on the determined set of values of control variables, said one or more water flow rates at boundaries of the sub-network, for a period of time.  Miyata discloses calculating, based on the determined set of values of control variables [0088], said one or more water flow rates (Fig 9, sensors 242-243 for measuring a flow rate [0086]) at boundaries of the sub-network (Fig 6, boundaries as broken lines of the areas (in sub-networks), [0065], for a period of time (estimates flow rate one time a day or times of day [0031]).
  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water flow rate of the areas as taught by Miyata that would facilitate to estimate the leak water amount and water demand flowing in the water distribution network (Miyata, [0047]).
As per Claim 2, Ba in view of Miyata teaches the method of claim 1, Ba further teaches wherein the water distribution network is modeled as a graph (a hydraulic model includes connectivity parameters of nodes/links as connectivity graph, [0025]), and the sub-network is defined as a connected subgraph of the graph (the connectivity graph is partitioned “subgraph”, [0034], [0016], Fig 2 step 210 – subsections WDN).  
As per Claim 3, Ba in view of Miyata teaches the method of claim 1, Ba further teaches wherein the sensors on the network acquire measurements at least relative to water pressure at a subset of nodes of the network (hydraulic data such a pressure and flows at nodes, [0031], [0034]-[0035]).  
As per Claim 5, Ba in view of Miyata teaches the method of claim 1, Ba further teaches wherein said optimization procedure comprises a stepwise adjustment of the 
As per Claim 9, Ba in view of Miyata teaches the method of claim 1, Ba does not teach wherein the control variables comprise one or more of constant or time-based consumption profiles of users. Miyata discloses the control variables (e.g. valve 300 in Fig 12 maybe closed [0097]) comprise one or more of constant or time-based consumption profiles of users [0026].   It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water flow rate of the areas as taught by Miyata that would facilitate to implement control valves for measuring water usage by each consumer to predict the actual water demand and the flow rate in the water distribution network (Miyata, [0027]). 
As per Claim 10, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses consumption profiles of users are defined for a plurality of different categories of users (e.g. water consumed recognized by customer or from “hydrants or the like” [0026]-[0027]. It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water consumption for different customer or usage as taught by Miyata that would facilitate to implement control valves for measuring water usage by each consumer and able to predict the actual water demand and the flow rate in the water distribution network (Miyata, [0027]). 
As per Claim 11, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses control variables further comprise an estimation of water loss 
As per Claim 12, Ba in view of Miyata teaches the method of claim 9, Miyata further discloses control variables further comprise an estimate of a water loss coefficient for at least one area, an area [0030] comprising at least a node based on a distance [0033] or a pseudo-distance to the sensors (Figs 1 and 8, [0082], [0086]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to include an area comprising nodes as taught by Miyata that would facilitate recognizing the water leak based on nodes of the area and enhancing efficiency of a leak search in the water distribution network (Miyata, [0009]).
As per Claim 13, Ba in view of Miyata teaches a system comprising a water distribution network (Ba, [0001]), Ba further teaches sensors of at least one of pressure, flow rate or water level of water tanks in the water distribution network [0028], [0031], a computing device comprising a processor (Fig 3, 320); communication links between sensors and one of the computing device or a measurement acquisition system ([0014], [0025], [0031], [0034]); a storage media (Fig 1, media 350, [0058]); wherein the computing device [0055] is configured for retrieving a set of values of control variables characterizing the network and its output at the nodes from the storage media and using it to parametrize a hydraulic model of the water distribution system (e.g. uncertain Ba does not explicitly teach to estimate one or more water flow rates at boundaries of a sub-network of the water distribution network. Miyata discloses to estimate one or more water flow rates (Fig 9, sensors 242-243 for measuring a flow rate [0086]) at boundaries of a sub- network of the water distribution network (Fig 6, boundaries as broken lines of the areas (in sub-networks), [0065], for a period of time (estimates flow rate one time a day or times of day [0031]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Ba to estimate the water flow rate of the areas as taught by Miyata that would facilitate to estimate the leak water amount and water demand flowing in the water distribution network (Miyata, [0047]). 
As per Claim 14, Ba in view of Miyata teaches a computer program product, Ba further teaches stored on a non-transitory computer-readable medium, for estimating, for a water distribution network, one or more water flow rates at boundaries of a sub-network of the water distribution network, said computer6PATENTAtty. Docket No. 95781.39660 Customer No. 30734program product comprising code instructions for executing a method according to claim, [0056]-[0057]. 
14.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata and further Howitt (US 2016/0208952).
As per Claim 4, Ba in view of  Miyata teaches the method of claim 2, Ba further teaches the sub-network is predefined, and the sensors of the networks are iteratively placed in order to limit, at each iteration ([0021]-[0022]), Ba does not teach one the maximum distance and the maximum pseudo-distance between any sensor and any node.  Howitt discloses one the maximum distance and the maximum pseudo-distance between any sensor and any node (maximum length sequence are pseudo-random sequences, [0050], [0053]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba and Miyata to implement maximum pseudo-random sequences as taught by Howitt that would provide a spatial context for valve and hydrant placement within a water distribution transmission network [0053] and sufficient for evaluating the valves (Howitt, [0054]). 
15.	Claims 6-7 are rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata and further Hunnicutt et al, hereinafter Hunnicutt (US patent 8,789,768).
As per Claim 6, Ba in view of Miyata teaches the method of claim 5, Ba further teaches wherein the stepwise adjustment of the control variables comprises: 
A) changing the set of values of the control variables (measurements integrated [0021], updated values [0038]); 
C) computing residue values of the set of state variables as a difference between predicted values and observed values at the time references ([0020]-[0022], [0030]-[0033]); 
D) changing the set of values of the control variables (step (i) in [0056]) and going back to step B) if said difference does not satisfy a break criterion (repeat step (vi) in [0056]).



B) using the hydraulic model to calculate predicted values of a set of state variables characterizing water at the time references ([0032]-[0033], [0052]), but does not teach water velocity at the arcs and pressure at the nodes at the time references. Hunnicutt discloses water velocity at the arcs and pressure at the nodes at the time references (col 2 lines 13-29, col 8 lines 29-30 and 43-56). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba and Miyata to facilitate water velocity at the arcs and pressure as taught by Hunnicutt that would reduce the loss of energy to maximize water velocity and enable redirecting the water to surrounding terrain (Hunnicutt, col 8 lines 53-56). 
   As per Claim 7, Ba in view of Miyata and Hunnicutt teaches the method of claim 6, Ba further teaches comprising adding control variables in the set of control variables (collect data [0056] step (ii)), and going back to step B, if said difference does not satisfy a refinement criterion (repeat step (vi) in [0056]).  
16.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being obvious over Ba in view of Miyata, Hunnicutt and Allen et al, hereinafter Allen (US 2014/0052421 – of record).
As per Claim 8, Ba in view of Miyata and Hunnicutt teaches the method of claim 6, Miyata further teaches wherein changing the set of values of control variables is determined by an iterative method comprising calculating one of a gradient [0043], or a gradient and a Hessian. Ba and Miyata do not explicitly teach computing residue values comprises calculating values of one of a least square, Bayesian objective function or Hunnicutt discloses computing residue values comprises calculating values of one of a least square, Bayesian objective function or absolute error function [0047].  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Ba and Miyata to calculate the gradient as taught by Hunnicutt that would facilitate to estimate the difference of the flow rate at the leak (Hunnicutt, [0043]). 
Conclusion
17.	In addition to the above prior art, with the same concept of monitoring leaking water distribution network, such as Bracken et al (US 2014/0121999 – Dtecting leaks in a fluid distribution system), Israeli et al (US 2013/0197833 – Leak detection in a fluid distribution network), Chatzigeorgiou et al (US patent 9,285,290 – Leak detection apparatus), Wu et al (US patent 8,635,051 – System and Method for Pressure-dependent demand optimizing for leakage detection), and Peleg et al (US patent 7,920,983 – System and Method for Monitoring Resources in a Water Utility Network).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /LYNDA DINH/ Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863